Landis, Judge:
When this case was called for trial, there was no appearance on behalf of plaintiff. Counsel for the Grovemment moved to dismiss the protest as not having been filed in accordance with law.
An examination of the official papers discloses that the entry involved herein was liquidated on October 31,1963, and the protest was filed on January 19, 1965. Under section 514 of the Tariff Act of 1930 (19 U.S.C. § 1514), a protest must be filed within 60 days after the date of liquidation.
*541Since the protest was filed more than 60 days after liquidation and there was no appearance on behalf of the plaintiff, the motion to dismiss is granted.